IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA, : Case No. 1:17-cr-74-3
Plaintiff, : Judge Susan J. Dlott
v. ORDER EXTENDING DEFENDANT’S
: SELF-SURRENDER DATE THROUGH
RICARDO MAXWELL, : DECEMBER 6, 2021

Defendant.

This matter is before the Court on Defendant’s Motion to Reduce Sentence Pursuant to
18 U.S.C. § 3582(c)(1)(A)(i) (Compassionate Release); In the Alternative Motion to Extend
Surrender Date; and Motion for Stay of Surrender Date Pending Decision on Motion, which was
filed on May 21, 2021. (Doc. 315.)

The Defendant suffers from ongoing, debilitating health conditions, which have been
well-documented in the medical records he has provided to the Court. The Court has twice
previously extended his self-surrender date due to his health. (July 21, 2020 Order, Doc. 276;
February 12, 2021 Order, Doc. 312.) Most recently, the Court extended Defendant’s self-
surrender date through June 4, 2021. (Doc. 312.)

In his currently-pending Motion, Defendant asserts that his health has further
deteriorated. Defendant continues to suffer from severe and debilitating medical conditions and
requests a sentence reduction on this basis. In the alternative, Defendant asks the Court to extend
or stay his self-surrender date scheduled for June 4, 2021 until his Motion has been fully

resolved.
The Court will decide the merits Defendant’s request for sentence reduction after it is
ripe. Accordingly, Defendant’s request for sentence reduction remains pending. However, due
to Defendant’s continuing serious medical issues, the Court EXTENDS DEFENDANT’S
SELF-SURRENDER DATE THROUGH DECEMBER 6, 2021.

IT IS SO ORDERED.

     
 

Judge Susan J. Dlott
United States District Co
